Montgomery, J.
{after stating the facts). The first error discussed is in the refusal of the court to set aside the general verdict of the jury, and in the same connection may be discussed the refusal of the court to grant a request of the defendant. The request was as follows •.
*699“ Although there may have been an agreed line between the former proprietors of the lands in controversy, yet, if the monuments had been removed or been lost, it was competent for the parties who owned the lands to have a survey, and agree upon a boundary line; and such an agreement would re-establish the boundary line, and would be binding upon the owners who made it or agreed to it, although not established according to the old boundary line.”
If this request correctly stated the law, or if the request should have been given with the modification that such re-established boundary line would be binding if acquiesced in and acted upon by the parties, then it follows that the circuit judge was in error in refusing to set aside the verdict and enter judgment for the defendant.
We think, where the parties agree to the establishment of a boundary line, and acquiesce in its establishment, so that the relative rights of the parties have become changed, it is well settled that the parties are bound by such action at law as well as in equity. Manistee Manfg. Co. v. Cogswell, 103 Mich., at page 605 (61 N. W. 884), and cases cited. We do not overlook the contention of plaintiff’s counsel that there was no evidence justifying the submission of this question to the jury. We do not, however, agree with this contention, and think there was testimony from which the jury might have drawn the inference that all parties concerned in this line agreed upon the survey by Monroe, and that both parties thereafter acquiesced in it, and that defendant’s grantors changed the character of their occupancy in reliance upon such agreement.
The judgment should be reversed, and the cause remanded, with direction to the circuit judge to enter judgment upon the verdict for defendant. Appellant will recover costs of this court.
The other Justices concurred.